—In an action to re*459cover a brokerage commission, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Seidell, J.), dated February 27, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
To recover a commission, a real estate broker must establish, inter alia, that it procured a purchaser ready, willing, and able to buy the subject property on the terms set by the seller (see Hausman Realty Co. v Klaver, 262 AD2d 613, 614 [1999]; cf. Sopher v Martin, 243 AD2d 459, 461 [1997]; Salazar, Inc. v Levy, 237 AD2d 583 [1997]). The defendant made a prima facie showing of entitlement to judgment as a matter of law on the ground that there was no meeting of the minds between the defendant and the prospective purchaser procured by the plaintiff with respect to all of the essential terms of the sale (see Hausman Realty Co. v Klaver, supra; Salazar, Inc. v Levy, supra; 2001 Real Estate Space Catalyst v DiBenedetto, 207 AD2d 442 [1994]; Gabrielli v Fabian, 167 AD2d 684, 685 [1990]). In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
The plaintiff’s remaining contention is without merit. Florio, J.P., Schmidt, Townes and Crane, JJ., concur.